Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joshua Pritchett on 05/19/22.  Attorney has agreed with the attached amendment.

The application has been amended as follows:  

In the claims:
The attached listing of claims will replace all prior versions, and listings, of claims in the application (see below).

The following is an examiner’s statement of reasons for allowance:  The subject matter of claims 1, 3, 5-6 and 11 is allowable for the same reasons described in the action sent on 3/15/22.  Claim 17 is allowable since prior art of record does not specifically teach or suggest the following limitation the detector is configured to detect a length of the liquid SOG extending from the nozzle of a liquid spin-on glass depositing system as claimed (see claim 17) such that the skilled artisan would view each of them obvious in light of KR2006/028870.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/
















Listing of Claims:

1.	(Currently Amended) A liquid spin-on glass (SOG) depositing system, comprising:
a suck back (SB) valve arranged to receive liquid SOG;
a liquid SOG dispenser having a nozzle, the liquid SOG dispenser coupled with the SB valve for receiving liquid SOG;
a detector positioned to detect liquid SOG outside the nozzle; and
an SB valve controller coupled with the detector for receiving one or more signals from the detector and coupled with the SB valve for controlling operation of the SB valve, wherein the SB valve controller is configured to pause sensing by the detector based on the sensed amount of SOG outside the nozzle indicates the liquid SOG depositing system is operating outside at least one operating parameter, wherein the SB valve comprises:
	a switch valve; and
an adjustment valve, wherein the adjustment valve is between the switch valve and the nozzle, wherein the SB valve controller is configured to withdraw liquid SOG outside of the nozzle, in response to the detected amount of liquid SOG outside the nozzle being outside of the at least one operating parameter, by closing the switch valve and opening the adjustment valve. 

2.	(Canceled)

3.  	(Currently Amended) The liquid SOG depositing system of claim [[2]] 1, wherein the switch valve is movable by a first electromagnetic actuator.

4.	(Previously Presented) The liquid SOG depositing system of claim 3, wherein the adjustment valve is movable by a second electromagnetic actuator.

5.	(Currently Amended) The liquid SOG depositing system of claim [[2]] 1, wherein the switch valve is spring loaded.

6.	(Currently Amended) The liquid SOG depositing system of claim [[2]] 1, wherein the adjustment valve is spring loaded.

7. (Previously Presented) The liquid SOG depositing system of claim 1, wherein the detector comprises an optical detector.

8. (Previously Presented) The liquid SOG depositing system of claim 1, further comprising a tool interlock circuit, wherein the tool interlock circuit is configured to instruct the SB valve controller to close the SB valve in response to the liquid SOG dispenser operating outside of predetermined operation parameters.

9. (Previously Presented) The liquid SOG depositing system of claim 1, wherein the detector is movable relative to the nozzle.

10. (Previously Presented) The liquid SOG depositing system of claim 1, wherein the detector is configured to scan liquid SOG outside of the nozzle.

11.	(Currently Amended) A liquid spin-on glass (SOG) depositing system, comprising:
a suck back (SB) valve for receiving liquid SOG;
a nozzle connected to the SB valve, wherein the nozzle is configured to receive liquid SOG from the SB valve;
an optical detector for detecting liquid SOG outside the nozzle; and
an SB valve controller configured to receive a signal from the optical detector, wherein the SB valve controller is configured to control operation of the SB valve, and to pause sensing by the optical detector in response to a detected amount of liquid SOG outside the nozzle indicates the liquid SOG depositing system is operating outside at least one operating parameter, wherein the SB valve comprises:
	a switch valve; and
	an adjustment valve, wherein the adjustment valve is between the switch valve and the nozzle, wherein the SB valve controller is configured to withdraw liquid SOG outside of the nozzle, in response to the detected amount of liquid SOG outside the nozzle being outside of the at least one operating parameter, by closing the switch valve and opening the adjustment valve. 

12. (Previously Presented) The liquid SOG depositing system of claim 11, wherein the optical detector is configured to scan the liquid SOG outside the nozzle.

13. (Previously Presented) The liquid SOG depositing system of claim 12, wherein the optical detector is configured to scan the liquid SOG outside the nozzle by moving the optical detector relative to the nozzle.

14. (Previously Presented) The liquid SOG depositing system of claim 12, wherein the optical detector is configured to scan the liquid SOG outside the nozzle by moving a lens or a mirror within the optical detector.

15.	(Canceled) 

16.	(Canceled) 

17.	(Currently Amended) A liquid spin-on glass (SOG) depositing system, comprising:
a suck back (SB) valve for receiving liquid SOG;
a nozzle connected to the SB valve, wherein the nozzle is configured to receive liquid SOG from the SB valve;
a detector for detecting liquid SOG outside the nozzle, wherein the detector is configured to detect a length of the liquid SOG extending from the nozzle; 
an SB valve controller configured to receive a signal from the detector, wherein the SB valve controller is configured to control operation of the SB valve, and to pause sensing by the detector in response to a detected amount of liquid SOG outside the nozzle being indicates the liquid SOG depositing system is operating outside at least one operating parameter; and
a tool interlock circuit, wherein the tool interlock circuit is configured to instruct the SB valve controller to close the SB valve in response to the liquid SOG depositing system operating outside of predetermined operation parameters. 

18.	(Canceled) 

19. (Previously Presented) The liquid SOG depositing system of claim 17, wherein the SB valve controller is configured to withdraw liquid SOG outside of the nozzle, in response to the detected amount of liquid SOG outside the nozzle being outside of the at least one operating parameter, by closing the switch valve and opening the adjustment valve.

20. (Previously Presented) The liquid SOG depositing system of claim 17, wherein the detector is an optical detector.